87 F.3d 1319
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Douglas Gary HOUSLEY, Plaintiff-Appellant,v.UNITED STATES of America;  John C. Lawn;  William Webster;David Paul;  L. Anthony White, Other Agents of theDepartment of Justice, Defendants-Appellees.
No. 95-16303.
United States Court of Appeals, Ninth Circuit.
Submitted June 11, 1996.*Decided June 19, 1996.

Before:  CANBY, NOONAN, and LEAVY, Circuit Judges.


1
MEMORANDUM**


2
Douglas Gary Housley, a federal prisoner, appeals pro se the district court's summary judgment for prison officials in this action alleging invasion of privacy, warrantless search and seizure, and various statutory violations.   We have jurisdiction pursuant to 28 U.S.C. § 1291.   We vacate and remand.


3
We review the district court's grant of summary judgment de novo.  McGuckin v. Smith, 974 F.2d 1050, 1059 (9th Cir.1992).  "District courts are obligated to advise prisoner pro per litigants of [Fed.R.Civ.P.] 56 requirements."  Klingele v. Eikenberry, 849 F.2d 409, 411-12 (9th Cir.1988).   A review of the district court record reveals that the district court never advised Housley that, under Fed.R.Civ.P. 56(e), he had to submit responsive evidence to survive defendants' motion for summary judgment.   Accordingly, we vacate the district court's summary judgment and remand with instructions to the district court to advise Housley of the requirements of Rule 56.   See id.


4
Upon remand, the district court should consider whether Housley has made an evidentiary showing that his claim is cognizable in light of Heck v. Humphrey, 114 S.Ct. 2364 (1994).  See Trimble v. City of Santa Rosa, 49 F.3d 583, 585 (9th Cir.1995).


5
VACATED and REMANDED.



*
 The panel unanimously finds this case suitable for decision without oral argument.   See Fed.R.App.P. 34(a);  9th Cir.R. 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3